MINISTERIO DE ENERGIA Y MINAS |

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. César Augusto Rodriguez Villanueva, identificado con
Documento de Identidad Nacional N” 09068271, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte la empresa, MINERA PEÑOLES DE PERÚ S.A., identificada
con RUC N* 20262850545, con domicilio en Av. Central N* 643, Ofc. 201, 2do. Piso, San
Isidro, Lima 27, representada por el Dr. Guillermo Acuña Roeder, según poder inscrito en el
Asiento N* 9 de la Ficha N* 40215 de los Registros de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
003-2005-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 6 de enero de 2005,
que designa al Ing. César Augusto Rodriguez Villanueva como Director General de Minería y
la Resolución Ministerial N* 320-2005-MEM/DM, publicada en el diario antes mencionado con
fecha 4 de agosto de 2005, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 24 de agosto de 2005.

/

ESTADO PERUANO

Ing. César Rodriguez Villanueva
Director 3anerel de Mineria

FOLIO

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ing. César Augusto Rodriguez Villanueva, identificado con
DNI N* 09068271, autorizado por el articulo 13” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO";
ER Y

) (ii) MINERA PEÑOLES DE PERÚ S.A., identificada con RUC N* 20262850545, con
Do $ domicilio en Av. Central N* 643, Ofc. 201, 2do. Piso, San Isidro, Lima 27, representada por el
CA — Dr. Guillermo Acuña Roeder, según poder inscrito en el Asiento N* 9 de la Ficha N* 40215 de
los Registros de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien
en adelante se le denominará “EL INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo Ill.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM,
se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 9 de marzo de 2005 la suscripción del Contrato de
Inversión al que se refiere el articulo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N? 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) dias
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos de 24 días del mes de agosto de dos mil cinco.

L ESTADO
Ing. César Kodriguez Villanueva
Director Jeneral de Minera
CORREO CERTIFICADO
COD REMISION: 141153 REFERENCIA: 1520587 [ CONCESION Ne 1004-95

. COPIA DEL CONTRATO DE INVERSION

DOCUMENTO: pom ]
INTERESADO: SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTAR! 3 1 A60. 2005
REPRESENTANTE: MINISTERIO DE
DIRECCION DEST: — AV. GARCILASO DE LA VEGA 1472 - LIMA ENERGIA Y MINAS

UBIGEO: LIMA LIMA LIMA Departamento Lima / CMACKRIZ

| senor

SOJBUION
A 003
2.6
W9a - Wada
¡SUN A MI942N2 IC OIYILSINIW

cours sama $5n
ETA le

ANEXO Il FOO!

NORMAS LEGALES [3]

Lima, jueves 4 de agosto de 2005

Regístrese, comuníquese y publíquese.

WALDO MENDOZA BELLIDO
Viceministro de Hacienda

cuya adquisición otorgará derecho a la
devolución del IGV e Impuesto de Pro-
moción Municipal a favor de la empre-
sa Minera Peñoles de Perú S.A.

RESOLUCIÓN MINISTERIAL
N* 320-2005-MEM/DM

Lima, 1 de agosto de 2005
CONSIDERANDO:

Epi aci ba ja E se
aprobó el Reglamento , modificada
por la Ley N* 27662, que dispone la devolución del Im-
puesto General a las Ventas e Impuesto de Promoción
Municipal a los titulares de la actividad minera durante la

¡

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 382-2005-EF/15 de fecha 6 de junio de 2005,

de la Ley N* ), modificada
y el artículo 10% del der
Organización y Funciones del Ministerio de
Decreto Supremo N* 025-:

. la lista de bienes y servi-
cios bp adquisición otorgará el derecho a la devolu-
ción del 1 to General a las Ventas e Impuesto de
lunicipal a favor de la empresa Minera Pe-

FPGIA Y

A

Pág. 298001
ñoles de Perú S.A. durante la fase de exploración, de —
presente Resolución Ministerial.
Regístrese, comuníquese y publíquese.
GLODOMIRO SÁNCHEZ MEJÍA
Ministro de Energía y Minas
ANEXO
LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IMPUESTO
GENERAL A LAS VENTAS E IMPUESTO DE
PROMOCIÓN MUNICIPAL DE
MINERA PI DE PERÚ S.A.
1. BIENES

SUBPARTIDA
NACIONAL.

9014.20.00.00

9015.80.10.00

ll. SERVICIOS
a) Servicios de Operaciones de Exploración Minera:

- Topográficos y geodásicos.
- Geológicos y geotécnicos (Incluye patrográficos, mine-
, hidrológicos, restitución fotogramétrica, fo-

tografías aéreas, mecánica de rocas),

- Servicios geofísicos y geoquímicos (Incluya ensayes).

- Servicios de perforación diamantina y de circulación re-
versa (roto percusiva).

- Servicios de interpretación multiespectral de imágenes
ya sean satelitales o equipos

- Ensayes de laboratorio (análisis de minerales, suelos,
agua, etc.).

b) Otros Servicios Vinculados a las Actividades de
Exploración Minera:

- Servicio de alojamiento y alimentación del personal ope-
rativo del Titular del Proyecto.

- Servicio de asesoría, consultoría, estudios técnicos as-
peciales y auditorias destinados a las actividades de
exploración minera.

- Servicios de inspección, mantenimiento y reparación de
maquinaria y equipo utilizado en las actividades de ex-
ploración minera.

Establecen nuevos Factores de aporta-
ción y compensación corregidos para
las Gasolinas de 97, 95, 90 y 84 para
las semanas com; das entre el 4
de enero y el 25 de abril de 2005

RESOLUCIÓN DIRECTORAL
N* 227-2005-EM/DGH

Lima, 3 de agosto de 2005

93

|
acuerdo con el Anexo que'torma parte integrante Ey

MINAS!
ANEXO 111

MINERA PEÑOLES DE PERÚ S.A.

MINISTERIO DE ENTRGIA Y MINAS
¿e DADM - DGM

94

FOLIO: —

Números

CONCESIONES MINERAS
TIEM [NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 AGUILA 3 010221302 400
2 ALE 11 / z 010236997 800
3 ALPISTE /. 010245303 200
4 BAYOCOCHA ”. 010077803 1000
5 CARAYBAMBA VI / 010247603 700
6 CARAYBAMBA VII Y 010205304 200
7 HUANCARQUI 010204604 1000
8 HUANCARQUI 1 010220804 1000
9 HUANCARQUI 27 010220904 400
10 [HUACRAVILCA 1” 010060503 1000
11 HUACRAVILCA 2 7 010060403 1000
12 [LA ESPERANZA / 13007059X01 675
13 [PALLARCOCHA 4. 010205104 1000
14 |PALLARCOCHA 5 / 010205204 1000
15 [PALLARCOCHA 6 - 010204304 400
16 |PISTEY 010019003 1000
17 [PUCAPAMPA 27. 010077603 300
18 [RACAYCOCHA Y 010120202 700
19 RACAYCOCHA 27 010173902 400
20 [SAN PEDRO 17 010131001 800
21 SANTA CRUZ 7 010174202 700
22 [TOTORAYOC 27 010290104 1000
23  [TOTORAYOC3 / 010290004 1000
24 [UMABAMBA I 2000 7 010175800 500.52

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste la
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Mineria, Ing. Edmundo de la Vega
Muñoz, identificado con Documento Nacional de Identidad N* 08208227, autorizado por el
artículo 13” del Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto
Supremo N* 082-2002-EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41,
a quien en adelante se denominará el ESTADO, y de la otra parte la empresa, MINERA
PEÑOLES DE PERU S.A. identificada con RUC N” 20262850545, con domicilio en Av.
Central N” 643, Oficina 201, Segundo Piso, San Isidro, Lima 27, representada por el señor
Guillermo Acuña Roeder, identificado con Documento Nacional de Identidad N*
08800167, según poder inscrito en el asiento N” 9 de la ficha 40215 del Libro de
Sociedades Contractuales y Otras Personas Jurídicas del Registro Minero, correlacionada
con la partida electrónica No. 11580265 del Registro de Personas Jurídicas, Zona
Registral IX, Sede Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Adenda al
Contrato de Inversión en Exploración suscrito el 24 de agosto de 2005, al amparo de lo
dispuesto en la Ley N* 27623 y su Reglamento aprobado por el Decreto Supremo N” 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
adenda al contrato referido en la cláusula precedente, la misma que se insertará,
conjuntamente con la Resolución Ministerial N” 384-2006-MEM/DM, de fecha 4 de agosto
de 2006, que designa al ingeniero Edmundo de la Vega Muñoz como Director General de
Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 17 de octubre de 2006

MINISTERIO DE ENERGIA Y MINAS

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y MINERA PEÑOLES DEL PERU S.A.

Conste por el presente documento el Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería, Ing. Edmundo de la Vega Muñoz, identificado con Documento Nacional de
Identidad N” 08208227, autorizado por el artículo 13” del Reglamento de la Ley N” 27623
y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
denominará el ESTADO; y,

(ii) La empresa Minera Peñoles del Perú S.A., Identificada con RUC N*
20262850545, con domicilio en Av. Central N* 643, Oficina 201, Segundo Piso, San Isidro,
Lima 27, representada por el señor Guillermo Acuña Roeder, según poder inscrito en el
asiento N” 9 de la ficha 40215 del Libro de Sociedades Contractuales y Otras Personas
Jurídicas del Registro Minero, correlacionada con la partida electrónica No. 11580265 del
Registro de Personas Juridicas, Zona Registral IX, Sede Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará "EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

» De conformidad con la Ley N* 27623, modificada por la Ley N* 27662, la misma

que vence el 9 de enero de 2007, El ESTADO suscribió con EL INVERSIONISTA un

Contrato de Inversión en Exploración, con fecha 24 de agosto de 2005, En dicho contrato

EL INVERSIONISTA se compromete a ejecutar inversiones en exploración por un

monto de US$ 1'601,000.00 (Un Millón Seiscientos Un Mil y 00/100 Dólares Americanos),

7 en un plazo de dieciocho (18) meses contado a partir del mes de agosto de 2005 hasta
enero de 2007, en veinticuatro (24) concesiones mineras.

EL INVERSIONISTA mediante escrito N” 1612998, de fecha 13 de junio de 2006,
solicitó la modificación de su Programa de Inversión, en el sentido de reducir la inversión
a US$ 959,000.00 (Novecientos Cincuenta y Nueve Mil y 00/100 Dólares Americanos);
asimismo, solicitó la inclusión de las concesiones mineras: "SAN PEDRO 3" (código
010344505), “SAN PEDRO 4” (código 010344605), “PANDA 1” (010174002) y “PANDA 2”
(01-0173502).

Posteriormente, mediante escrito N” 1621498, de fecha 25 de julio de 2006,
solicitó la inclusión de las concesiones mineras: “CAUTIVAS” (código 010174502),
*CAUTIVAS 1” (código 010032106), "CAUTIVAS 2” (código 010175905) y “CAUTIVAS 3”
(código 010175905A).

La Dirección General de Minería, basada en el Informe N* 574-2006-MEM-
DGM/PDM, mediante Resolución N” 08-2006-EM-DGM/CONT, de fecha 14 de septiembre
de 2006, aprobó la modificación del Programa de Inversión en Exploración de EL
INVERSIONISTA en el sentido de reducir la suma de US$ 642,000.00 (Seiscientos
MINISTERIO DE ENERGIA Y MINAS

Cuarenta y Dos Mil y 00/100 Dólares Americanos) para el periodo comprendido entre
agosto de 2005 y 9 de enero de 2007, debiendo considerarse como nuevo monto la suma
de US$ 959,000.00 (Novecientos Cincuenta y Nueve Mil y 00/100 Dólares Americanos).

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en
Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como los Anexos | y Il del Contrato de
Inversión en Exploración suscrito con fecha 24 de agosto de 2005.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del mismo,
inversiones en exploración en las concesiones señaladas en la Cláusula 1.1. por un
monto de US$ 959,000.00 (Novecientos Cincuenta y Nueve Mil y 00/100 Dólares
Americanos) en un plazo de dieciocho (18) meses contados a partir del mes de agosto de
2005 al 9 de enero de 2007."

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes desde el mes de agosto de 2005 al 9 de
enero de 2007, ascenderán a la suma de US$ 959,000.00 (Novecientos Cincuenta y
Nueve Mil y 00/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo III del Contrato de Inversión en
Exploración.

El Anexo lll de EL CONTRATO se modifica en el sentido de incorporar a partir de
la fecha de la solicitud de incorporación las concesiones mineras siguientes:

TTEM_[ NOMBRE DE CONCESIÓN | CÓDIGO UNICO | HECTÁREAS
1 SAN PEDRO 3 010344505 800
2 SAN PEDRO 4 010344605 900
3 PANDA 1 010174002 900
4 PANDA 2 010173502 200
5 CAUTIVAS 010174502 |” 100
6 CAUTIVAS 1 010032106 600
7 CAUTIVAS 2 010175905 500
8 CAUTIVAS 3 010175905A 100

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 24 de agosto de 2005 se mantienen vigentes, en tanto no
contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los 17 días del mes de octubre de 2006.

EDMUND:
DIRECTOR

2=S5 Eesti pisan ES

E
l
y!
]
'/

NODDVUO14X3 N3 NOISUJANI V1 30 NOIDNIICA 30 VWVUDONOYI

'v'S Nuad 30 SI1ONIA VUINIM
1O0X3NV
